         Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



SCOTT WHITELEY and HARRY BERGER,                        Case No: 2:19-cv-04959-NIQA
Individually and on behalf of all others similarly
situated,                                               AMENDED CLASS ACTION
                                                        COMPLAINT FOR VIOLATIONS OF
          Plaintiffs,                                   THE FEDERAL SECURITIES LAWS

     v.                                                 JURY TRIAL DEMANDED
ZYNERBA PHARMACEUTICALS, INC.,
ARMANDO ANIDO, and JAMES E.
FICKENSCHER,

          Defendants.




       Lead Plaintiffs Scott Whiteley and Harry Berger (“Plaintiffs”), individually and on behalf

of all other persons similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint

against Defendants (defined below), allege the following based upon personal knowledge as to

Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through their attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Zynerba Pharmaceuticals, Inc. (“Zynerba” or the

“Company”), and information readily obtainable on the Internet. Plaintiffs believe that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.




                                                   1
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 2 of 22




                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Zynerba securities between March 11,

2019 and September 17, 2019, both dates inclusive (the “Class Period”), seeking to recover

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Zynerba, which does not have FDA approved drug products on the market,

operates as a clinical stage specialty pharmaceutical company. It focuses on developing

pharmaceutically produced transdermal cannabinoid (“CBD”) therapies for rare and near-rare

neuropsychiatric disorders. CBD is the primary non-psychoactive component of Cannabis.

       3.      Zynerba has a single product in its pipeline. Its sole pharmaceutical therapy

currently under evaluation is Zygel (fka ZYN002), a transdermal CBD gel, intended for the

treatment of Fragile X Syndrome (“FXS”), developmental and epileptic encephalopathies

(“DEE”), 22q Deletion Syndrome (“22q”), and Autism Spectrum Disorder (“ASD”)—four

different progressive neuropsychiatric disorders. Zynerba initiated a Phase II clinical trial of

Zygel in April 2018, called the BELIEVE I Trial, a six-month open label multi-dose clinical trial

designed to evaluate the efficacy and safety of Zygel in children and adolescents (ages three to

seventeen years) with DEE as classified by the International League Against Epilepsy (“ILAE”).

       4.      Throughout the Class Period, Defendants issued misleading statements touting

Zygel and the BELIEVE I Trial, and representing Zygel as addressing safety issues with current

treatment options. All the while, Defendants failed to disclose that: (i) nearly all patients treated

with Zygel in the BELIEVE I Trial suffered treatment emergent adverse events, a majority also

suffered treatment related adverse events and more than one fifth suffered serious adverse events;


                                                  2
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 3 of 22




and (ii) the foregoing created a heightened risk to the Company’s ability to continue developing

Zygel and that Zynerba, which has a history of failed trials, would fail to secure the necessary

regulatory approvals for commercializing Zygel for the treatment of DEE in children and

adolescents.

       5.      On September 18, 2019, during pre-market hours, Zynerba issued a press release

announcing results from the BELIEVE 1 Trial (the “September 2019 Press Release”). Though

patients had been treated with Zygel starting in at the very beginning of 2019, Defendants

disclosed for the first time that trial participants suffered treatment emergent adverse events

(“TEAEs”) at a rate of 96%, treatment related adverse events (“TRAEs”) at a rate of 60%, and

ten out of forty eight trial patients reported serious adverse events (“SAEs”). On this news,

Zynerba’s stock price fell $2.46 per share, or 21.77%, to close at $8.84 per share on September

18, 2019.

       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiffs and other Class members have

suffered significant losses and damages.

                               JURISDICTION AND VENUE

       7.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       9.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Zynerba is headquartered in this Judicial




                                               3
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 4 of 22




District, Defendants conduct business in this Judicial District, and a significant portion of

Defendants’ activities took place within this Judicial District.

       10.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

       11.     Plaintiffs, as set forth in the certifications previously filed with this Court and

incorporated by reference herein, acquired Zynerba securities at artificially inflated prices during

the Class Period and was damaged upon the revelation of the alleged corrective disclosures.

       13.     Zynerba is a Delaware corporation with principal executive offices located at 80

W. Lancaster Avenue, Suite 300, Devon, PA 19333. Zynerba, founded in 2007, was formerly

known as AllTranz, Inc. and changed its name to Zynerba Pharmaceuticals, Inc. in August 2014.

The Company’s stock trades in an efficient market on the NASDAQ Global Market

(“NASDAQ”) under the ticker symbol “ZYNE.”

       14.     Defendant Armando Anido (“Anido”) has served as Zynerba’s Chairman and

Chief Executive Officer at all relevant times.

       15.     Defendant James E. Fickenscher (“Fickenscher”) has served as Zynerba’s Chief

Financial Officer at all relevant times.

       16.     Defendants Anido and Fickenscher are sometimes referred to herein as the

“Individual Defendants.”

       17.     The Individual Defendants possessed the power and authority to control the

contents of Zynerba’s SEC filings, press releases, and other market communications. The




                                                  4
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 5 of 22




Individual Defendants were provided with copies of Zynerba’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Zynerba, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were

then materially false and misleading. The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

       19.     Zynerba is developing and clinically testing Zygel, which it has called its “lead

asset.” The Company has no other drugs under development. Zygel is a transdermal CBD gel

intended to treat, among other things, Developmental and Epileptic Encephalopathy (“DEE”) in

children and adolescents (ages three to seventeen years). Zynerba has explained in SEC filings

that DEE is a heterogeneous group of epilepsy syndromes, often progressive, that involve

significant developmental impairment or regression of developmental progress and are highly

resistant to treatment, such as Dravet or Lennox-Gastaut syndrome. Zynerba has described

Zygel is the “first and only patent-protected permeation-enhanced pharmaceutically-produced

cannabidiol (CBD) gel formulated for transdermal delivery.”

       20.     Zynerba has never been profitable and indeed has incurred net losses since

inception. The Company's primary source of liquidity has been the issuance of equity securities.

Zynerba has made clear that it expects to incur losses for the foreseeable future and expects its

losses to increase as it continues developing and seeking regulatory approvals for Zygel. The




                                                5
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 6 of 22




Company has suffered a history of trial failures, most recently announcing in July 2018 that it

had decided to discontinue development of ZYN001 following receipt of top line results for its

Phase 1 study. According to its latest Form 10-K for the year ended December 31, 2018, filed on

March 11, 2019 (the start of the Class Period), Zynerba only has 25 full time employees.

       21.       As with any newly developed drug, in order to obtain approval to market and sell

Zygel in the United States, Zynerba must follow FDA rules and regulations regarding clinical

testing to prove the drug’s safety and efficacy. This includes human clinical trials that proceed

in three phases:

             •   Phase 1 clinical trials are conducted in a small number of volunteers or patients to

                 assess the early tolerability and safety profile, and the pattern of drug absorption,

                 distribution and metabolism.

             •   Phase 2 clinical trials are conducted in a limited patient population afflicted with a

                 specific disease in order to assess appropriate dosages and dose regimens, expand

                 evidence of the safety profile, and evaluate preliminary efficacy.

             •   Phase 3 larger scale, multicenter, well-controlled clinical trials are conducted on

                 patients with a specific disease to generate enough data to statistically evaluate the

                 efficacy and safety of the product for approval, as required by the FDA, to

                 establish the overall benefit-risk relationship of the drug and to provide adequate

                 information for the labeling of the drug.

       22.       According to FDA regulations, the FDA must be notified no later than 15 days

after learning of a “serious adverse drug experience,” which includes any reaction that is fatal,

life threatening, or requires in-patient hospitalization or prolongs hospitalization. If it is an

“unexpected” reaction, the FDA must be notified by telephone, facsimile transmission, or in




                                                   6
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 7 of 22




writing, within 7 calendar days of the receipt of that information. A complete written report

must follow within 8 calendar days. The FDA considers all the clinical trials results and

nonclinical studies in determining whether to approve a drug for market. See 21 C.F.R. §§

314.125(b), 314.126(a).

       23.     Prior to the start of the Class Period, Defendants represented that Zygel had been

demonstrated to be safe and well tolerated in Phase 1 clinical testing. Defendants issued a press

release on April 10, 2018 announcing that the Company had initiated the Phase 2 BELIEVE 1

trial, a six-month open label multi-dose clinical trial designed to evaluate the efficacy and safety

of Zygel in children and adolescents with DEE. An open-label trial, as opposed to one that is

blind or double-blind, is one in which both the researchers and trial patients know which

treatment the patient is receiving. The Company maintained a Zygel safety database tracking

safety events during clinical testing of Zygel.

       24.     Zynerba enrolled less than fifty patients in the trial with a primary efficacy

endpoint of changing seizure frequency and an additional endpoint of safety measured by

adverse events. The Company conducted the BELIEVE 1 trial study in Australia and New

Zealand. On December 17, 2018, the Company announced that had completed enrollment in the

BELIEVE 1 study and that it would report top line results in the third quarter of 2019.

       25.     The Company explained that patients enrolled in the trial would complete a four

week baseline period to determine seizure frequency, receive a daily 250 mg to 500mg daily

weight based dose of Zygel for a two week period, and the receive 250 mg to 1,000 mg daily

maintenance doses for the following 24 weeks.




                                                  7
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 8 of 22




       Materially False and Misleading Statements Issued During the Class Period

       26.     Throughout the March 11, 2019 to September 17, 2019 Class Period, Zynerba

represented on its website that Zygel “address[es] limitations of current treatments.”

Specifically, among other claims, Defendants represented that compared to oral administration of

CBD, Zygel “result(s) in a lower incidence of gastrointestinal side effects…” and “transdermal

delivery of Zygel avoids the gastrointestinal tract and potential degradation to THC in stomach

acid, which should minimize the risk of negative psychoactive effects.”

       27.     In opting to discuss Zygel’s safety as compared to other treatment options,

Defendants failed to disclose that almost all patients enrolled in the BELIEVE I Trial suffered

treatment emergent adverse events, a majority also suffered treatment related adverse events, and

more than one fifth suffered serious adverse events, thus triggering a heightened risk to continued

development of Zygel and the Company’s prospects for obtaining regulatory approval to market

Zygel for the treatment of DEE in children and adolescents.

       28.     In addition to the misrepresentations on Zynerba’s website, Defendants also misled

the market regarding Zygel and the BELIEVE I Trial in SEC filings and presentations to investors

throughout the Class Period.

       29.     On March 11, 2019, Zynerba filed an Annual Report on Form 10-K with the SEC

for the quarter and year ended December 31, 2018, signed by Defendants Anido and Fickenscher

(the “2018 10-K”). With respect to the BELIEVE 1 Trial, the 2018 10-K stated, in relevant part:

       In April 2018, we initiated the Phase 2 BELIEVE 1 (Open Label Study to Assess
       the Safety and Efficacy of Zygel Administered as a Transdermal Gel to Children
       and Adolescents with Developmental and Epileptic Encephalopathy) clinical trial,
       a six-month open label multi-dose clinical trial designed to evaluate the efficacy
       and safety of Zygel in children and adolescents (three to 17 years) with DEE as
       classified by the International League Against Epilepsy (ILAE) (Scheffer et al.
       2017). Enrollment in this study was complete in December 2018 and 48 patients
       with confirmed DEE are being dosed in the clinical trial, 27% of whom have



                                                8
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 9 of 22




       either Dravet or Lennox-Gastaut syndrome. Enrolled patients will receive weight-
       based initial doses of 250 mg daily or 500 mg daily and during the maintenance
       phase patients may receive up to 1000 mg daily of Zygel. The primary endpoint is
       change in seizure frequency from baseline. We expect to report top line results
       from the BELIEVE 1 trial in the third quarter of 2019.

       30.       Additionally, the 2018 10-K touted the purported benefits of CBD for treating

patients suffering from DEE, stating, in relevant part:

       We believe that Zygel may provide an effective treatment for epilepsy based on
       the anticonvulsant effects of CBD due to its ability to reduce neuronal
       hyperexcitability shown in multiple in vivo models of epilepsy and clinical trials
       conducted by third parties. Epilepsy specialists and patient organizations have
       shown considerable interest in the potential therapeutic role of CBD in adults with
       epilepsy and especially, children with DEE.

       31.       The 2018 10-K also contained a series of generic boilerplate risks disclosures

regarding the potential for poor clinical results, including, but not limited to:

             •   “Because the results of preclinical studies and earlier clinical trials are not
                  necessarily predictive of future results, Zygel may not have favorable results in
                  our planned clinical trials.”

             •   “Failures or delays in our clinical trials of Zygel could result in increased costs to
                  us and could delay, prevent or limit our ability to generate revenue and continue
                  our business.”

             •   “The regulatory approval processes of the FDA, the EMA and other
                  comparable foreign regulatory authorities are lengthy, time-consuming and
                  inherently unpredictable, and if we are ultimately unable to obtain regulatory
                  approval for our product candidates, our business will be substantially
                  harmed.”

(All emphases in original.) These generic risk warnings, common to all pharmaceutical

companies with products under development for FDA approval, did not address known risks due

to adverse events suffered at devastating rates during the BELIEVE I Trial.

       32.       The statements in the 2018 10-K misled investors because, with the two week

dosing period for trial patients already complete and maintenance dosing well underway in the

open label BELIEVE I Trial, Defendants knew but failed to disclose that almost all patients



                                                   9
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 10 of 22




enrolled in the BELIEVE I Trial suffered treatment emergent adverse events, a majority also

suffered treatment related adverse events, and more than one fifth suffered serious adverse events,

thus triggering a heightened risk to continued development of Zygel and the Company’s prospects

for obtaining regulatory approval to market Zygel for the treatment of DEE in children and

adolescents.

       33.     On May 8, 2019, Zynerba filed a Quarterly Report on Form 10-Q with the SEC for

the quarter ended March 31, 2019, signed by Defendants Anido and Fickenscher (the “1Q19 10-

Q”). The 1Q19 10-Q reiterated substantively the same statements regarding Zygel and the

BELIEVE I Trial contained in the 2018 10-K, but additionally confirmed that dosing of trial

patients had already received their initial two week titration doses and were in the process of

receiving their twenty four weeks of maintenance dosing: “Patients received weight-based initial

doses of 250 mg or 500 mg daily and during the maintenance phase patients receive up to 1000

mg daily of Zygel.” (Emphasis added.)

       34.     The statements in the 1Q19 10-Q set forth in ¶ 33 mislead investors for the same

reasons set forth in ¶ 32.

       35.     The 1Q19 10-Q also contained the same generic risk disclosures set forth in the

2018 10-K, which mislead investors for the same reasons set forth above.

       36.     On June 7, 2019, Zynerba published a slideshow presentation for investors

discussing the multi-billion-dollar market opportunity for Zygel and the BELIEVE 1 Trial. In the

slideshow, Defendants confirmed that “dosing continues” and cited a “[c]ompelling rationale for

[the] utility of CBD in DEE” based on “[t]hird party clinical data show[ing] [the] impact of CBD

on seizures and behavioral issues in children[.]” With respect to the BELIEVE 1 Trial, the

slideshow merely stated, in relevant part:




                                                10
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 11 of 22




              •   Patient enrollment in BELIEVE 1 Phase 2 study complete

              •   Six-month multi-dose study in DEE patients (3 through 17 years)

              •   Being Conducted in Australia and New Zealand

              •   Inclusion criteria require ≥5 generalized motor seizures during baseline

              •   ~27% have Dravet or LGS [Lennox-Gastaut syndrome]

              •   Primary efficacy assessment: change in seizure frequency

              •   Top line results expected in 3Q2019

        37.       The presentation misled investors for the reasons set forth in ¶ 32.

        38.       On August 6, 2019, Zynerba filed a Quarterly Report on Form 10-Q with the SEC

for the quarter ended June 30, 2019, signed by Defendants Anido and Fickenscher (the “2Q19

10-Q”). The 2Q19 10-Q reiterated the same misstatements and generic risk factors set forth in ¶¶

29-31, 33 above, thus misleading investors for the reasons set forth in ¶¶ 31-32.

        39.       The Company also revealed in the 2Q19 10-Q that in the second quarter of 2019, it

had sold and issued 2,082,031 shares of common stock under an Open Market Sales

Agreement with Jefferies LLC in the open market at a weighted average selling price of $13.50

per share, resulting in gross proceeds of $28.1 million. Net proceeds received after deducting

commissions and offering expenses were $ 27 .0 million. Had the market known about the

avalanche of adverse effects suffered during the BELIEVE I trial for Zynerba’s only product in

development, it might not have been able to achieve $27 million in net proceeds which, with no

product revenue, it desperately needed to continue funding its research and development

activities.

        40.       The same day, Zynerba filed a corporate overview presentation for investors,

attached to a Form 8-K, discussing the BELIEVE 1 Trial which reiterated the statements made in

the June 7, 2019 presentation and misled investors for the reasons stated in ¶ 32.


                                                   11
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 12 of 22




        41.       Then, on August 12, 2019, Zynerba released yet another slideshow presentation

for investors once again reiterating the statements regarding the BELIEVE I Trial contained in

the slideshow presentation for investors on June 7, 2019, which misled investors for the reasons

stated in ¶ 32.

        42.       On August 30, 2019, Zynerba announced that it entered into a Controlled Equity

Offering Sales Agreement with Cantor Fitzgerald & Co., Canaccord Genuity LLC, H.C.

Wainwright & Co., LLC and Ladenburg Thalmann & Co. Inc., as sales agents, pursuant to which

the Company may issue and sell shares of its common stock, par value $0.001 per share, in an

aggregate offering price of up to $75.0 million. Therein the Company repeated its statements

regarding the Phase 2 BELIEVE I Trial set forth in ¶¶ 29-30, 33, which mislead investors for the

reasons stated in ¶ 32..

        43.       The same day, the Company announced that it amended the employment

agreements of Defendants Anido and Fickenscher to expand upon the circumstances under which

they could obtain severance benefits, which include “base salary continuation and medical and

dental insurance continuation.”

        44.       The statements referenced in ¶¶ 26-42 were materially false and misleading

because, with the two week dosing period for trial patients already complete and maintenance

dosing well underway in the open label BELIEVE I Trial, Defendants knew but failed to disclose

that almost all patients enrolled in the BELIEVE I Trial suffered treatment emergent adverse

events, a majority also suffered treatment related adverse events, and more than one fifth suffered

serious adverse events, thus triggering a heightened risk to continued development of Zygel and

the Company’s prospects for obtaining regulatory approval to market Zygel for the treatment of

DEE in children and adolescents.




                                                12
       Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 13 of 22




                                 The Truth Begins to Emerge

       45.     On September 18, 2019, during pre-market hours, Zynerba issued a press release

announcing results from the BELIEVE 1 trial. Therein, Zynerba revealed that, among patients

enrolled in the BELIEVE 1 Trial and treated with Zygel, the rate of treatment emergent adverse

events (“TEAE”) was 96% and the rate of treatment related adverse events (“TRAE”) was 60%.

The Company further reported that ten out of forty-six trial patients reported serious adverse

events (“SAE”). Eight patients discontinued the study altogether.

       46.     On this news, Zynerba’s stock price fell $2.46 per share, or 21.77%, to close at

$8.84 per share on September 18, 2019. The stock has continued its downward spiral and is

currently trading at $4.02 (closing price on March 6, 2020).

       35.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiffs and other Class members have

suffered significant losses and damages.

                     PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       36.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Zynerba securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest.

       38.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Zynerba securities were actively traded on the




                                               13
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 14 of 22




NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

can be ascertained only through appropriate discovery, Plaintiffs believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Zynerba or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used

in securities class actions.

        39.       Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        40.       Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiffs has no interests antagonistic to or in conflict with those of the Class.

        41.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •     whether the federal securities laws were violated by Defendants’ acts as alleged
                    herein;

              •     whether statements made by Defendants to the investing public during the Class
                    Period misrepresented material facts about the business, operations and
                    management of Zynerba;

              •     whether the Individual Defendants caused Zynerba to issue false and
                    misleading financial statements during the Class Period;

              •     whether Defendants acted knowingly or recklessly in issuing false and
                    misleading financial statements;

              •     whether the prices of Zynerba securities during the Class Period were artificially
                    inflated because of the Defendants’ conduct complained of herein; and




                                                  14
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 15 of 22




             •     whether the members of the Class have sustained damages and, if so, what is
                   the proper measure of damages.

       42.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

       43.       Plaintiffs will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

             •     Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

             •     the omissions and misrepresentations were material;

             •     Zynerba securities are traded in an efficient market;

             •     the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

             •     the Company traded on the NASDAQ and was covered by multiple analysts;

             •     the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

             •     Plaintiffs and members of the Class purchased, acquired and/or sold Zynerba
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

       44.       Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       45.       Alternatively, Plaintiffs and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United




                                                  15
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 16 of 22




States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their

Class Period statements in violation of a duty to disclose such information, as detailed above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

        46.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        47.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        48.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the other

members of the Class; made various untrue statements of material facts and omitted to state material

facts necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; and employed devices, schemes and artifices to defraud in connection

with the purchase and sale of securities. Such scheme was intended to, and, throughout the Class

Period, did: (i) deceive the investing public, including Plaintiffs and other Class members, as

alleged herein; (ii) artificially inflate and maintain the market price of Zynerba securities; and (iii)

cause Plaintiffs and other members of the Class to purchase or otherwise acquire Zynerba securities

and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and course of

conduct, Defendants, and each of them, took the actions set forth herein.

        49.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described



                                                  16
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 17 of 22




above, including statements made to securities analysts and the media that were designed to

influence the market for Zynerba securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Zynerba’s finances and business prospects.

        50.         By virtue of their positions at Zynerba, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        51.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Zynerba, the Individual Defendants had knowledge of the details of Zynerba’s

internal affairs.

        52.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Zynerba. As officers and/or directors of a publicly held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Zynerba’s

businesses, operations, future financial condition and future prospects. As a result of the




                                                  17
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 18 of 22




dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Zynerba securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Zynerba’s business and financial condition which were

concealed by Defendants, Plaintiffs and the other members of the Class purchased or otherwise

acquired Zynerba securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

       53.        During the Class Period, Zynerba securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Zynerba securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiffs

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs and the Class,

the true value of Zynerba securities was substantially lower than the prices paid by Plaintiffs and

the other members of the Class. The market price of Zynerba securities declined sharply upon

public disclosure of the facts alleged herein to the injury of Plaintiffs and Class members.

       54.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       55.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases,




                                                 18
          Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 19 of 22




acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          56.   Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          57.   During the Class Period, the Individual Defendants participated in the operation

and management of Zynerba, and conducted and participated, directly and indirectly, in the

conduct of Zynerba’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Zynerba’s misstatement of income and expenses and false

financial statements.

          58.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Zynerba’s

financial condition and results of operations, and to correct promptly any public statements

issued by Zynerba which had become materially false or misleading.

          59.   Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Zynerba disseminated in the marketplace during the Class Period concerning

Zynerba’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Zynerba to engage in the wrongful acts complained of herein.

The Individual Defendants, therefore, were “controlling persons” of Zynerba within the meaning




                                                 19
        Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 20 of 22




of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Zynerba securities.

       60.     Each of the Individual Defendants, therefore, acted as a controlling person of

Zynerba. By reason of their senior management positions and/or being directors of Zynerba, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Zynerba to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Zynerba and possessed

the power to control the specific activities which comprise the primary violations about which

Plaintiffs and the other members of the Class complain.

       61.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Zynerba.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class Representatives;

       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR TRIAL BY JURY

         Plaintiffs hereby demand a trial by jury.




                                                  20
      Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 21 of 22




Dated: March 9, 2020                      Respectfully submitted,
                                          ROSEN LAW FIRM




                                          _____________________

                                          Jacob A. Goldberg
                                          101 Greenwood Avenue, Suite 440
                                          Jenkintown, PA 19046 Telephone:
                                          (215) 600-2817 Facsimile: (212)
                                          202-3827
                                          Email: jgoldberg@rosenlegal.com

                                          ROSEN LAW FIRM
                                          Jing Chen
                                          275 Madison Avenue, 40th floor
                                          New York, NY 10016
                                          Telephone: (212) 686-1060
                                          Facsimile: (212) 202-3827
                                          Email: jchen@rosenlegal.com

                                          POMERANTZ LLP
                                          Jeremy A. Lieberman
                                          Tamar A. Weinrib
                                          600 Third Avenue, 20th Floor New
                                          York, New York 10016 Telephone:
                                          (212) 661-1100 Facsimile: (917)
                                          463-1044
                                          Email: jalieberman@pomlaw.com
                                                 taweinrib@pomlaw.com

                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603 Telephone:
                                          (312) 377-1181 Facsimile: (312)
                                          229-8811
                                          Email: pdahlstrom@pomlaw.com

                                          BRONSTEIN, GEWIRTZ
                                          & GROSSMAN, LLC
                                          Peretz Bronstein
                                          60 East 42nd Street, Suite 4600
                                          New York, NY 10165
                                          Telephone: (212) 697-6484
                                          Facsimile: (212) 697-7296
                                          Email: peretz@bgandg.com

                                     21
       Case 2:19-cv-04959-NIQA Document 21 Filed 03/09/20 Page 22 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th of March, 2020, I filed the foregoing AMENDED CLASS

ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

with the Clerk of Court, which will send notifications of such to all CM/ECF participants.


                                                            /s/ Jacob A. Goldberg




                                               109
